Title: James W. Wallace to Thomas Jefferson, 10 October 1817
From: Wallace, James Westwood
To: Jefferson, Thomas


                        
                            My dear sir,
                            Fauquier
 Oct 10th 17
                        
                        A few days since passing by Elk Run Church, a Gentleman presented me with a very large tooth, several having been found together about four feet below the Surface of the  Earth.
                        You will at once see how widely it differs from the tooth of the mammoth, by the impressions which it makes on the enclosed papers.
                        the post master thinks it cannot be sent by the mail, or I would enclose it to you. If the mail can bring it with propriety, let me know, & I will send it to you. be pleased  to favour me with your Opinion about it. If I well recollect the size and shape of the Elephants tooth, tis much like.
                        
                            God bless Your You, and Yours Mr Jefferson.
                            James W. Wallace
                        
                    